Motion for permission to appeal to the Court of Appeals Appellant. granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did the order of the Supreme Court, as affirmed by this court, constitute an abuse of discretion as a matter of law?” Kane, J. P., Main, Mikoll and Casey, JJ., concur.